DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2014/200244) (hereafter “Lee”).
Regarding claims 1-4, 7-17, and 20, Lee teaches an electroluminescent luminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [157]).  Lee teaches the light emitting layer can comprises a host material and a phosphorescent dopant, which is also a formulation (paragraphs [52], [53], and [157]).  Lee teaches that the host material can meet the following structure, 
    PNG
    media_image1.png
    133
    171
    media_image1.png
    Greyscale
, where X1 and X2 can be NR9, where R9 can be phenyl, 
    PNG
    media_image2.png
    40
    59
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    65
    65
    media_image3.png
    Greyscale
, where Y1 to Y12 can be CR3, and R3 can be hydrogen or a phenyl groups (paragraphs [11]-[18] and [26]-[30]).  Lee specifically teaches the following compounds, 
    PNG
    media_image4.png
    98
    84
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    106
    104
    media_image5.png
    Greyscale
 are a few examples (paragraphs [26]-[30]).  Lee teaches the phosphorescent dopant can be 
    PNG
    media_image6.png
    107
    90
    media_image6.png
    Greyscale
 (paragraph [157]).  Lee teaches that the light emitting layer can comprise a second host material, where the amount of the second host material can be from 1:99 compared to the first host material; therefore, first host material can also act as a light emitting dopant (delayed fluorescence) (paragraph [54]).  Lee teaches that the layer may comprise additional phosphorescent dopants to make a white light emitting device, such as blue and yellow (paragraph [129]). Lee teaches that the aforementioned compounds can also be used in the electron transporting layer or an electron blocking layer (paragraph [51]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/038867) (hereafter “Kim”).
Regarding claims 1, 3-9, 18, and 19, Kim teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [193]-[196]).  Kim teaches that the light emitting layer comprises a host material and a phosphorescent dopant (paragraphs [32] and [195]).  Kim teaches that the host material can meet the following formula, 
    PNG
    media_image7.png
    174
    230
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    152
    231
    media_image8.png
    Greyscale
 are a few examples (paragraphs [46]-[58]).  Kim teaches that the host materials can have the following structure, 
    PNG
    media_image9.png
    102
    82
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    127
    89
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    97
    72
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    111
    101
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    114
    139
    media_image13.png
    Greyscale
 are a few examples (paragraphs [59]-[90]).  Kim teaches that phosphorescent dopant can be 
    PNG
    media_image14.png
    122
    116
    media_image14.png
    Greyscale
 (paragraphs [38]-[45]).  Kim teaches that the electroluminescent can be is display panels (paragraph [3]).
Kim does not specifically teach a compound that meets the applicant’s claimed invention.
It would have bene obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the triazine group in 
    PNG
    media_image9.png
    102
    82
    media_image9.png
    Greyscale
 of Kim for 
    PNG
    media_image15.png
    78
    45
    media_image15.png
    Greyscale
 or 
    PNG
    media_image16.png
    78
    58
    media_image16.png
    Greyscale
.  The substitution would have been one preferred group for another preferred group and would lead to a compound that can be used as a host material for electroluminescent device.  Kim specifically teaches that the triazine group and 
    PNG
    media_image16.png
    78
    58
    media_image16.png
    Greyscale
 are preferred group; therefore, it would have been obvious to make the substitution.  It would lead to compounds that are the same as applicant’s formula D-2 and D-64. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759